Carolyn Shields
Liu & Shields LLP
41-60 Main Street, Suite 208A
Flushing, NY 11355
631-474-1776
shieldscj524@gmail.com
Attorneys for Richard Kwok,
Defendant

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

__________________________________________
DYLAN STEWART, JR.,                                     Case No. 20-cv-1408-SJF

                     Plaintiff,

       —against—
                                                        OPPOSITION OF
RICHARD KWOK, Individually, THOMAS                      DEFENDANT
LOMBARDI, Individually, MICHAEL                         RICHARD KWOK
MEINARDUS, Individually, JOSEPH COBIS,                  TO PLAINTIFF’S
Individually, JAY HAMPTON, Individually,                MOTION FOR
JOHN HENRY, Individually, MICHAEL                       DEFAULT
POETTA, Individually, ANTHONY BRETZ,                    JUDGMENT:
Individually, and JOHN and JANE DOE                     MEMORANDUM
1 through 10, Individually, (the names John             OF LAW;
and Jane Doe being fictitious, as the true              DECLARATION OF
names are presently unknown),                           RICHARD KWOK;
                                                        DECLARATION OF
                                                        CAROLYN SHIELDS
                    Defendants.
___________________________________________

      MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTION FOR
         DEFAULT JUDGMENT AGAINST DEFENDANT RICHARD KWOK

                                        I. FACTS

       The affidavit of purported service of the summons and complaint on Richard Kwok

(hereinafter the “Defendant”) is filed as document #20 in the ECF docket. (Shields

declaration, Exhibit A.) It states that delivery of the summons and complaint was made to

a person at 19 Malvern Lane, Stony Brook, New York 11790 on June 13, 2020, followed by




                                              1
mailing the summons and complaint to the same address on June 15, 2020. This is not

good service under any federal or state method of service. (See parts III and IV.)

       There is no affidavit of service of the amended complaint (ECF document #9)

on the Defendant although it had been filed on June 9, 2020 before the June 13,

2020 purported service of the summons and superseded original complaint on the

Defendant. The Kwok declaration shows that the amended complaint, the operative

complaint, was not served on him.

II. THE ENTRY OF DEFAULT BY THE CLERK WAS IMPROPERLY OBTAINED

       Plaintiff sought and obtained a certificate of default after the amended

complaint had superseded the original complaint (on June 9, 2020), when the

original complaint was a nullity, and when the amended complaint had not been

served on the Defendant. This was improper.

       Even if the original complaint had been served on the Defendant, what would

have been served was a superseded, dead, complaint: “Although the record

demonstrates that Kempf was properly served with the summons and original

complaint on December 16, 2009, Castiglione filed her amended complaint less than

21 days later, on December 23, 2009, . . . thus eliminating Kempf’s obligation to

respond to the original complaint and averting his default, see Fed.R.Civ.P.

15(a)(1)(B).” Castiglione v. Papa, 423 F. App'x 10, 12 (2d Cir. 2011) (summary

order). The same rule applies to service of an original complaint, even if proper,

after filing of an amended complaint superseding it.

       Similarly, no default judgment should be entered for failure of the Defendant

to respond to a superseded complaint.

                                              2
      Thus, the following sections discussing why service of the original complaint

was not effected do not have to be considered. The Defendant had no obligation to

respond to a superseded complaint.

           III. THERE WAS NO SERVICE UNDER THE FEDERAL RULES

      Rule 4(e)(2)(A), Fed. R. Civ. P., authorizes service by delivery to a defendant

personally. Rule 4(e)(2)(B), Fed. R. Civ. P., authorizes service of the summons and

complaint by leaving a copy of each at the individual’s dwelling or usual place of

abode with someone of suitable age and discretion who resides there. The affidavit

of service of the summons and complaint shows that the summons and complaint

were delivered to a person at 19 Malvern Lane, Stony Brook, New York 11790.

      The affidavit of service shows that the summons and complaint were not

delivered to the Defendant personally.

      The Kwok declaration shows that 19 Malvern Lane, Stony Brook, New York

11790 is not his dwelling or usual place of abode.

          IV. THERE WAS NO SERVICE UNDER THE STATE RULES

      Rule 4(e)(1), Fed. R. Civ. P., authorizes service in accordance with a method

provided by state law, here New York CPLR 308. Both the affidavit of service and

the Kwok declaration show that the summons and complaint were not delivered

personally to the Defendant under CPLR 308(1).

      The Kwok declaration shows that 19 Malvern Lane, Stony Brook, New York

11790 was not his actual place of business, dwelling place or usual place of abode

for purposes of delivery and mailing under CPLR 308(2).



                                          3
      Under the circumstances discussed in this section and the preceding section,

service of the summons and complaint has not been made on the Defendant.

  V. THE NOTICE OF MOTION AND MOTION FOR A DEFAULT JUDGMENT
              WERE NOT SERVED ON THE DEFENDANT

      The affidavit of service of plaintiff’s notice of motion and motion for default

judgment (ECF document #36) states that they were sent to the Defendant by mailing

them to 19 Malvern Lane, Stony Brook, New York 11790, which as shown above is

not Defendant’s dwelling or usual place of abode or actual place of business.

     VI. THE AFFIDAVIT OF SERVICE AND THE NOTICE OF MOTION AND
                   MOTION FOR DEFAULT JUDGMENT
           WERE SENT TO THE DEFENDANT BY HIS ATTORNEY

      As shown by the Shields declaration, the affidavit of attempted service of the

summons and complaint and the affidavit of the notice of motion and motion for

default judgment were sent to the Defendant by his attorney, the latter on

September 17, 2020.

                                   CONCLUSION

      For the reasons discussed herein, and supported by the Kwok and Shields

declarations, the Defendant asks the Court to deny plaintiff’s motion for default

judgment, to vacate the Clerk’s entry of default as improper, and to dismiss the case

against Richard Kwok.

      If the Court should reject Defendant’s arguments, Defendant asks for an

extension of time to answer or otherwise respond to the complaint or amended

complaint.




                                          4
Dated: September 17, 2020       __s/ Carolyn Shields_________
                                Carolyn Shields
                                Liu & Shields LLP
                                41-60 Main Street, Suite 208A
                                Flushing, NY 11355
                                631-474-1776
                                shieldscj524@gmail.com
                                Attorneys for Richard Kwok,
                                Defendant




                            5
